Citation Nr: 1527808	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  08-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter.

2.  Whether there was clear and unmistakable error (CUE) in the March 2005 RO rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.L.R.



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 and May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

In a decision dated in November 2010, the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In December 2011, the Veteran's attorney and VA's General Counsel submitted a Joint Motion for Remand (JMR).  In an Order dated that same month, the Court granted the JMR, vacating the November 2010 Board decision, in part, and remanding the case to the Board for further appellate review consistent with the JMR.

In a decision dated in September 2012, the Board granted the Veteran entitlement to an evaluation not to exceed 20 percent for right ankle fracture residuals, effective May 29, 2009; granted a 50 percent rating for fracture residuals of right wrist, status post-operative; and found that the RO rating decisions of March 1972 and March 2005 were not clearly and unmistakably erroneous.  Notably, while the Board granted a 50 percent rating for the service-connected right wrist disability, the Board's Order reflected that the Veteran's increased rating claim for the right wrist disability had been denied.  

In April 2014, the Veteran appealed a portion of the September 2012 Board decision to the Court, including the issue of entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent prior to May 14, 2009 and in excess of 20 percent thereafter; whether there was a clear and unmistakable error (CUE) in a March 2005 RO rating decision; and whether it was appropriate to refer the matter of incomplete paralysis of the peroneal nerve as secondary to his service-connected right ankle fracture residuals.  

The Veteran's appeal was addressed in a Memorandum Decision issued by the Court in December 2014.  However, in the interim, the Board issued a Corrective Order in August 2014, to reflect that the proper effective date for the award of a 20 percent evaluation for right ankle fracture residuals is May 14, 2009, and to reflect that a 50 percent evaluation for residuals of right wrist, status post-operative was granted.  

In an Order dated December 2014, the Court modified the September 2012 Board decision to reflect that entitlement to an increased evaluation of 50 percent for residuals of right wrist fracture, status post-bone graft repair, is granted and entitlement to an evaluation not to exceed 20 percent for right ankle fracture residuals is granted, effective May 14, 2009.  The Board notes, however, that this portion of the Court's Order had already been promulgated via the August 2014 Board Corrective Order.  

The Court, then, vacated the remaining part of the Board's September 2012 decision and remanded it for consideration in accordance with the Court's decision.  In the December 2014 Decision, the Court found that the Veteran had not appealed his favorable decision with regard to an increased 50 percent evaluation for residuals of a right wrist fracture and had abandoned his claim for a finding of CUE in a March 1972 RO decision.

In the December 2014 Decision, the Court found that the September 2012 decision did not sufficiently discuss the jurisdictional posture of the Veteran's claims in regard to the original decision from which the current appeal stems.  In that regard, the Board originally found that the claims stemmed from a May 2007 rating decision.  The Court directed the Board to determine whether this appellate posture was actually correct or if the Veteran's appeal originated from a much earlier claim and, thus, nullified all subsequent decisions, to include the March 2005 RO rating decision upon which the Veteran has claimed CUE.

In this context, the Board finds that the Veteran's appeal does, in fact, stem from a much earlier rating decision.  In September 1998, the Veteran filed a claim for an increased evaluation for his service-connected residual right wrist and right ankle disabilities.  In a May 1999 rating decision, the RO denied the Veteran's increased rating claims.  The Veteran filed a notice of disagreement (NOD) in August 1999, and a statement of the case (SOC) was provided in November 1999.  The Veteran then submitted a VA Form 9 (Substantive Appeal) in December 1999, thus perfecting his appeal.  However, the RO had noted that the Veteran crossed out a portion of the VA Form 9 under the title "Hearing" and wrote in that he desired a "local hearing officer."  The RO then provided the Veteran with a local office hearing before a Decision Review Officer (DRO) and issued a subsequent supplemental statement of the case (SSOC) in July 2000.  The Veteran then submitted an additional statement in August 2000, in which he again clarified that he desired to perfect his appeal.  However, it does not appear that the RO ever continued to adjudicate the Veteran's appeal and, instead, construed correspondence from the Veteran in September 2003 and July 2004 as new increased rating claims.

The Board finds, however, that the RO's determination in this regard was not correct, as the Veteran had, in fact, properly perfected his appeal.  Congress has provided that "[a]ppellate review will be initiated by a notice of disagreement and completed by a substantive appeal after" the RO furnishes an SOC.  38 U.S.C. § 7105(a).  The Veteran's formal "appeal should set out specific allegations of error of fact or law, such allegations related to specific items in the statement of the case" and the "benefits sought on appeal must be clearly identified."  38 U.S.C. § 7105(d)(3).  Congress also directs that "questions as to timeliness or adequacy of response shall be determined by the Board."  Id.  The Secretary provides that a "Substantive Appeal consists of a properly completed VA Form 9 . . . or correspondence containing the necessary information," and "[p]roper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal."  38 C.F.R. § 20.202 (2014); see also 38 C.F.R. § 20.302(c) (2014) ("[T]he response to a[n SSOC] is optional and is not required for the perfection of an appeal.").

Here, the Veteran not only perfected his appeal by submitting a timely VA Form 9 dated in December 1999, but he also clearly identified the benefits sought in regard to his claim.  The fact that the Veteran also submitted an intention to continue to perfect his appeal via his August 2000 statement after the July 2000 SSOC, while not required, further bolsters the contention that the Veteran's appeal was in fact perfected.  Therefore, the Board finds the Veteran's current appeal stems from the May 1999 decision and, thus, all further consideration shall be afforded from that time period forward for the scope of the present appeal.

Additionally, all subsequent decisions in this regard are hereby rendered nullities due to their lack of adherence to regulatory authority.  See 38 C.F.R. § 20.202.  To the extent that any such decisions were favorable, as in the case of the claim for an increased evaluation for the right wrist, the Board shall afford the Veteran the benefit of the error, to the extent that the Veteran's increased evaluation of 50 percent in that regard was based upon the actual evidence of record and no additional prejudice has shown as a result.  Furthermore, the Veteran has not expressed any dissatisfaction with that decision, as noted by the Court's findings.  Therefore, the decision with regard to an increased evaluation for the right wrist shall remain undisturbed and that issue will not be discussed herein.

In the December 2014 Decision, the Court also found that the Board provided inadequate reasons and bases for the decision to refer, as opposed to remand, the issue of incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals and remanded that issue to the Board for further review.  

Upon reconsideration, the Board finds that referral of this issue is still the appropriate action.  The issue of the propriety of a referral versus a remand of an issue has been addressed by the Court previously.  In Young v. Shinseki, 25 Vet.App. 201, 203 (2011), the Court held that referral "is appropriate only when the Board lacks jurisdiction over the matter being referred" and that a "remand is the appropriate action when the Board has jurisdiction over the matter, but further development is needed."  Here, there is no indication that the Veteran's claim of this issue has ever been adjudicated by the RO, as none of the rating decisions of record reflect any consideration of such issue.  Because there has not been a previous adjudication, an appeal cannot be initiated.  Therefore, the Board does not have jurisdiction over it and the claim must be referred.  See Godfrey, 7 Vet. App. at 398.

Accordingly, the Board finds that the issue of entitlement to service connection for incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals, as well as the issue of entitlement to service connection for a back disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) - the RO, in this case.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).

Finally, the Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents in Virtual VA reveals the November 2010 Board hearing transcript, as well as a number of VA treatment records dated from 2010 to 2013, which have not yet been considered by the AOJ.  In this regard, VBMS also contains VA treatment records dated from August 2013 to April 2014, which also have not been considered by the AOJ.  Nevertheless, because this appeal is being remanded for further development, the AOJ will have the opportunity to review such documents on remand.  

The issue of entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The March 2005 RO rating decision upon which the Veteran filed a claim for CUE has been found to be null and void.  There is no longer a final rating decision upon which a finding of CUE could be alleged or found.


CONCLUSION OF LAW

The Board lacks jurisdiction over the claim of whether there was a CUE in the March 2005 RO rating decision because the rating decision upon which it was based in now rendered null and void and such claim is hereby dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).

As noted in the Introduction, the Board finds that, following the issuance of the May 1999 rating decision that denied the Veteran increased ratings for his service-connected residual right wrist and right ankle disabilities, the Veteran perfected an appeal as to those issues by submitting a timely NOD and substantive appeal in August 1999 and December 1999, respectively.  As also noted, the RO did not properly continue to adjudicate the Veteran's appeal but, instead construed subsequent correspondence from the Veteran in September 2003 and July 2004 as new increased rating claims that were denied in subsequent rating decisions, including a March 2005 rating decision, in which the RO denied a rating in excess of 10 percent for service-connected residuals of right wrist fracture and right ankle fracture.  

The Veteran has asserted that the March 2005 rating decision contained clear and unmistakable error (CUE) as to the determination involving his residual right wrist disability.  

While this issue has been addressed in previous RO and Board decisions, the Board finds that such issue is no longer actionable, as the May 2005 rating decision is rendered null and void by virtue of the fact that such decision was not promulgated in accordance with the law, as discussed above in the Introduction.  Furthermore, as the Veteran's increased claim for his service-connected residual right ankle disability is now being adjudicated from the May 1999 rating decision to present on a de novo basis by the Board, any concern over prejudice to the Veteran is thereby rendered moot.  In this context, the Board again notes that the Veteran has been awarded a 50 percent rating for his service-connected residual right wrist disability and has not expressed disagreement or dissatisfaction with that determination and, thus, the propriety of the rating assigned to his right wrist disability is not on appeal.  

Additionally, as the March 2005 RO decision is null and void, there is no longer finality of that decision.  The essence of a claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity which attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See generally Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran's current claim, which is being reviewed on a de novo basis from the May 2005 RO decision, is actually afforded a lighter burden than that of CUE in accordance with his current appeal on the merits and, therefore, is more beneficial to the Veteran.  As such, the Board finds that the issue of a finding of CUE with regard to the March 2005 RO decision is no longer in controversy and shall be dismissed accordingly.

As there is no justiciable issue before the Board, the Board must dismiss this claim for lack of subject matter jurisdiction.  38 U.S.C.A. § 7105(d)(5).


ORDER

The issue of whether there was CUE in the March 2005 RO rating decision is dismissed.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the increased rating claim remaining on appeal.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The Veteran contends that his service-connected residuals of a right ankle fracture is worse than currently reflected by his the 10 percent rating assigned prior to May 14, 2009, and 20 percent thereafter.  

The Veteran was last provided a VA examination in conjunction with this increased rating claim in May 2009.  At that time, the Veteran complained of inability to stand for more than a few minutes and being able to walk for only 1/4 mile, but he did not report using aids for walking.  Nevertheless, he was noted to have a limping gait with poor propulsion.  There was evidence of abnormal weight-bearing, as the outside heel of his right shoe wore out easily.  The VA examiner noted that there was tenderness over the right lateral malleolus, as well as instability, but there was no tendon abnormality or angulation.  Right ankle dorsiflexion was 10 degrees and plantar flexion was 30 degrees.  There was evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion (ROM).  There was no joint ankylosis and no apparent additional functional impairment following repetitive use.  X-rays showed stable degenerative changes.

An October 2013 VA outpatient treatment record reflects the Veteran was assessed for prosthetics as a walking aid for his right ankle due to his complaints of instability.  He also reported that his ankle twists if he steps on something uneven and he, then, tends to fall.  

Although the May 2009 VA examination was adequate at its respective time, its contrast with the newer findings - particularly that he now uses walking aids for instability, as well as the Veteran's subsequent contentions of a worsening condition - must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is over 6 years old and the lay and medical evidence of record suggests that his right ankle condition has worsened since that time.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected residuals of a right ankle fracture.

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from April 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional, outstanding evidence, including private treatment records, pertinent to the claim for an increased rating for his residual right ankle disability.  Specifically request that the Veteran provide, or provide appropriate, updated authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's residuals of right ankle fracture.  

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All required testing must be performed.

In particular, the examiner is requested to take into account the findings in private medical records and VA outpatient treatment records showing instability requiring walking aids and a worsening of ankle symptoms.  

The examiner should describe the nature and severity of all manifestations of the Veteran's residual right ankle disability.  

Finally, in order for the Board to determine if the Veteran's service-connected residual right ankle disability renders him unemployable, the examiner must comment on the functional impairment caused solely by his service-connected disability.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC that considers all evidence associated with the record since the December 2009 SSOC must be provided to the Veteran and his representative.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


